DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric Machine with Heat Exchanging Unit on Surface of Housing and Cooling Duct in Rotor.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “duct(s) being arranged between the rotor shaft and the plurality of magnet elements” recited in claims 6 and 7 must be shown or the feature(s) canceled from the claim(s).   The drawings show the ducts inside the shaft, not between the shaft and the magnets.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  In claim 18, lines 1-2 , “the plurality of medium outlet openings” should be --   the medium outlet opening  --.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0287452, hereinafter Kim).
As to claim 1, Kim shows (FIG. 3, 6, 7,10,18):

    PNG
    media_image1.png
    577
    713
    media_image1.png
    Greyscale

An electric machine (motor) comprising: 
a stator unit 30; 
a rotor unit 20; 
a housing 40; and 
a heat exchanging unit 110, 
the stator unit 30 and the rotor unit 20 being arranged inside the housing 40, 
the housing 40 comprising an inlet port 43 configured to provide a medium inside the housing 40 and an outlet port 42 configured to release the medium out of the housing 40, 
the heat exchanging unit 110 being coupled with each of the inlet port 43 and the outlet port 42, 
the heat exchanging unit 110 comprising a plurality of channels 111 arranged on an outer surface 40A of the housing 40, and 
the plurality of channels 111 being configured to transfer heat between the medium and the environment (para[0033],[0066]to [0069],[0084],[0112],[0123],[0125]).
As to claim 2/1, Kim further shows (FIG. 3, 6, 7,10,18) the plurality of channels 111 being integrated on the outer surface 40A of the housing 40.
As to claim 3/1, Kim further shows (FIG. 3, 6, 7,10,18) the heat exchanging unit 110 comprising a pump means 80 disposed directly at the housing 40.
As to claim 4/1, Kim further shows (FIG. 3, 6, 7,10,18) the heat exchanging unit 110 being coupled with each of the inlet port 43 and the outlet port 42 of the housing 40 via a divider element 110A (cells 111 divided from each other by diaphragms para[0090]).
As to claim 5/1, Kim further shows (FIG. 3, 6, 7,10,18) the heat exchanging unit 110 further comprising an air cooling element 47 configured to cool a backside of the stator unit 30 (fastening parts para[0073] capable of performing heat transfer to ambient air as fins).
As to claim 10/1, Kim further shows (FIG. 3, 6, 7,10,18) the medium being an oil (para[0078]:1-6).
As to claim 11, Kim shows (FIG. 3, 6, 7,10,18 above) A vehicle (para[0034]) comprising an electric machine, the electric machine (motor) comprising: 
a stator unit 30; 
a rotor unit 20; 
a housing 40; and 
a heat exchanging unit 110, 
the stator unit 30 and the rotor unit 20 being arranged inside the housing 40, 
the housing 40 comprising an inlet port 43 configured to provide a medium inside the housing 40 and an outlet port 42 configured to release the medium out of the housing 40, 
the heat exchanging unit 110 being coupled with each of the inlet port 43 and the outlet port 42, 
the heat exchanging unit 110 comprising a plurality of channels 111 arranged on an outer surface 40A of the housing 40, and 
the plurality of channels 111 being configured to transfer heat between the medium and the environment (para[0033],[0066]to [0069],[0084],[0112],[0123],[0125]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0287452, hereinafter Kim) in view of Fan (CN 110022034 A).
As to claim 6/1, Kim was discussed above with respect to claim 1, and Kim further shows (FIG. 3, 6, 7,10,18):
the rotor unit 20 comprising a rotor shaft 10 extending along an axial direction of the rotor unit 20, and
a plurality of magnet elements being arranged around the rotor shaft 10 (para[0037]).
Kim does not show:
a duct being arranged between the rotor shaft and the plurality of magnet elements, the duct extending at least partially along a longitudinal direction of the shaft, and 
the duct being connected to each of the inlet port and the outlet port of the housing.
Fan shows (FIG. 1):

    PNG
    media_image2.png
    592
    973
    media_image2.png
    Greyscale

a duct 12 being arranged between the rotor shaft 10 and the rotor body 30, the duct extending at least partially along a longitudinal direction of the shaft 10, and 
the duct 12 being connected to each of the inlet port 22 and the outlet port 24 of the housing 20 (para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Kim to have: 
a duct 12 being arranged between the rotor shaft 10 and the plurality of magnet elements, the duct 12 extending at least partially along a longitudinal direction of the shaft 10, and 
the duct 12 being connected to each of the inlet port 43 and the outlet port 42 of the housing 40
as taught by Fan, for the advantageous benefit of satisfactory heat dissipation from the rotor unit 20 as taught by Fan (para[0043]).
As to claim 7/6/1, Kim in view of Fan was discussed above with respect to claim 6 except for a plurality of ducts arranged between the rotor shaft and the plurality of magnet elements.
Fan shows (FIG. 1 above) a plurality of ducts 12,14 arranged between the rotor shaft 10 and the rotor body 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Kim in view of Fan to have a plurality of ducts 12,14 being arranged between the rotor shaft 10 and the plurality of magnet elements, as taught by Fan, for the advantageous benefit of satisfactory heat dissipation from the rotor unit 20 as taught by Fan (para[0043]).
As to claim 8/7/6/1, Kim in view of Fan was discussed above with respect to claim 6 except for the plurality of ducts being configured to flow an inflow and an outflow of the medium alternately.
Fan shows (FIG. 1 above) the plurality of ducts 12,14 being configured to flow an inflow and an outflow of the oil alternately (para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Kim in view of Fan to have the plurality of ducts 12,14 being configured to flow an inflow and an outflow of the medium alternately, as taught by Fan, for the advantageous benefit of satisfactory heat dissipation from the rotor unit 20 as taught by Fan (para[0043]).
As to claim 9/1, Kim was discussed above with respect to claim 1, except for the inlet port and the outlet port being arranged at a non-drive end of the rotor shaft.
Fan shows (FIG. 1 above) the inlet port 22 and the outlet port 24 being arranged at a non-drive end of the rotor shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Kim to have the inlet port 43 and the outlet port 42 being arranged at a non-drive end of the rotor shaft 10, as taught by Fan, for the advantageous benefit of satisfactory heat dissipation from the rotor unit 20 as taught by Fan (para[0043]), and there is space at the drive end of the rotor shaft 10 to attach a part to be rotated by the motor, in other words the drive end of the shaft is free and opposite an end of the rotor shaft 10 connected to a cooling apparatus.

Claim(s) 12, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 110022034 A) in view of Whittle (US 2,879,032).
As to claim 12, Fan shows (FIG. 1 above) An electric machine (motor para[0034]) comprising: 
a stator unit 40; 
a rotor unit 30 with a rotor shaft 10; 
a housing 50; and 
the stator unit 40 and the rotor unit 30 being arranged coaxially inside the housing 50, the rotor shaft 10 comprising a cavity 14 extending at least partially along a longitudinal axis of the rotor shaft 10 to receive a medium, the rotor shaft 10 further comprising a medium inlet opening 12A and a medium outlet opening 14A.
Fan does not show
an insert element, the insert element being arranged in the cavity and abutting on the medium outlet opening; and 
the insert element being configured to at least partially block the medium outlet opening depending on a rotation rate of the rotor shaft.
Whittle shows (FIG. 5):
an insert element 20-27, the insert element 20-27 being arranged in the cavity and abutting on the medium outlet opening; and 
the insert element 20-27 being configured to at least partially block the medium outlet opening depending on a rotation rate of the shaft 3 (col.5:30-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Fan to have:
an insert element 20-27, the insert element 20-27 being arranged in the cavity 14 and abutting on the medium outlet opening 14A; and 
the insert element 20-27 being configured to at least partially block the medium outlet opening 14A depending on a rotation rate of the shaft 10
as taught by Whittle, for the advantageous benefit of the pressure drop across the shaft 10 is kept substantially constant over the speed range in which the shaft 10 operates as taught by Whittle (col.5:63-67).
As to claim 15/12, Fan in view of Whittle was discussed above with respect to claim 12, and Fan further shows (FIG. 1) the medium outlet opening 14A of the rotor shaft 10 being configured to provide the medium to the stator unit 40 (the opening 14A is capable of providing the oil to the stator cooling circuit).


As to claim 18/12, Fan in view of Whittle was discussed above with respect to claim 12, and Fan further shows the medium outlet opening 14A being arranged at the non-drive end of the rotor shaft 10.
Fan does not show the insert element being arranged at the non-drive end of the rotor shaft.
Whittle shows (FIG. 5) the insert element 20-27 being arranged at the end of the shaft 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Fan in view of Whittle to have the insert element 20-27 being arranged at the non-drive end of the rotor shaft 10 as taught by Whittle, for the advantageous benefit of satisfactory heat dissipation from the rotor unit 20 as taught by Fan (para[0043]), and there is space at the drive end of the rotor shaft 10 to attach a part to be rotated by the motor, in other words the drive end of the shaft is free and opposite an end of the rotor shaft 10 connected to a cooling apparatus.
As to claim 19/12, Fan in view of Whittle was discussed above with respect to claim 12, and Fan further shows (FIG. 1) the medium inlet opening 12A being arranged at the non-drive end of the rotor shaft 10.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 110022034 A) in view of Whittle (US 2,879,032) and Kim et al. (US 2018/0287452, hereinafter Kim).
As to claim 20/12, Fan in view of Whittle was discussed above with respect to claim 12 except for a heat exchanging unit comprising a plurality of channels arranged directly on an outer surface of the housing.
Kim shows (FIG. 3, 6, 7,10,18) a heat exchanging unit 110 comprising a plurality of channels 111 arranged directly on an outer surface of the housing 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fan in view of Whittle to have a heat exchanging unit 110 comprising a plurality of channels 111 arranged directly on an outer surface of the housing 50 as taught by Kim, for the advantageous benefit of absorbing heat from the stator 40 and the housing 50 and transferring the heat to a system outside the housing 50 as taught by Kim (para[0123],[0125]).
    
Allowable Subject Matter
Claims 13,14,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the features recited in dependent claims 13,14,16,17 are not shown or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832